DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendments filed on July 06, 2022, amendments to the specification and claims 6.  Clam 10 is canceled by the amendment.  Claims 1-9 and 11-15 are pending.
Response to Arguments
Applicant's arguments filed July 06, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s specification states 
The at least one part of the facial muscle complex being brought towards the sensing arrangement may be brought towards the sensing arrangement as a result of a deformation of the at least one part of the facial muscle complex. This may include a deformation of the masseter muscle complex or a part thereof. 
Here, a "deformation" of the at least one part of the facial muscle complex may refer to a contraction or a relaxation of the at least one part of the facial muscle complex. P. 3, ln 9-14

Thus, contraction of the facial muscle complex not only affects interocclusal distance but also causes the facial muscle complex to be brought towards the sensor.  The prior art’s position of the sensor on, or near, the tooth still meets the claim limitation “being brought towards the sensing arrangement.”  Regardless of the type or position of the sensor, “the facial muscle complex [is] brought towards the sensing arrangement may be brought towards the sensing arrangement as a result of a deformation of the at least one part of the facial muscle complex.”  Id.  By virtue of sensing interocclusal distance or clenching, the sensor is “sensing, with the sensing arrangement, the at least one part of the facial muscle complex being brought towards the sensing arrangement.”
Regarding apparatus claims 11-15, in addition to the above interpretation, “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.  The cited prior art discloses the structural elements in the claim. The prior art’s structural elements are capable of the performing the claimed intended use functions.
Examiner suggests overcoming the prior art by specifying a configuration as shown in Figs. 2 and 3 and described at p. 12, ln 32 to p. 13, ln 16 in the specification.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0160618 A1 to Shemesh.
As to claims 1 and 11, Shemesh discloses a method of controlling an oral appliance and oral applicane, the oral appliance comprising a sensing arrangement disposed in proximity to at least one part of a facial muscle complex of a user (para [0019]), the method comprising: sensing, with the sensing arrangement, the at least one part of the facial muscle complex being brought towards the sensing arrangement (para [0019]); and in response to sensing the at least one part of the facial muscle complex being brought towards the sensing arrangement, controlling the oral appliance to perform an action (“When a sensing event is confirmed as a bruxism event, the calculation unit selects an adequate stimulation and sends a request to the stimulation unit, which applies the selected stimulation.” Abstract).

As to claim 2, Shemesh discloses a method as claimed in claim 1, wherein sensing the at least one part of the facial muscle complex being brought towards the sensing arrangement comprises sensing an object physically interacting with the sensing arrangement as a result of the at least one part of the facial muscle complex being brought towards the sensing arrangement (Abstract, para [0019]).

As to claim 3, Shemesh discloses a method as claimed in claim 1, wherein sensing the at least one part of the facial muscle complex being brought towards the sensing arrangement comprises sensing one or more of whether the at least one part of the facial muscle complex has deformed, the number of deformations of the at least one part of the facial muscle complex over a period of time, the duration of one or more deformations of the at least one part of the facial muscle complex, and the degree of one or more deformations of the at least one part of the facial muscle complex (deformation is contraction per p. 3, ln 13-16 of the specification; “the principal task of sensing unit A is to measure the interocclusal distance and report information related to the distance to the calculation unit B” para [0047]; interocclusal distance is changed based on contraction of facial muscle complex; measuring interocclusal distance senses “at least one part of the facial muscle complex has deformed” and “the degree of one or more deformations of the at least one part of the facial muscle complex”).

As to claim 8, Shemesh discloses a method as claimed in claim 1, wherein controlling the oral appliance to perform an action comprises controlling an actuator of the oral appliance (“When a sensing event is confirmed as a bruxism event, the calculation unit selects an adequate stimulation and sends a request to the stimulation unit, which applies the selected stimulation.” Abstract).

As to claim 9, Shemesh discloses a method as claimed in claim 1, wherein the at least one part of the facial muscle complex comprises at least one part of the masseter muscle complex (“the principal task of sensing unit A is to measure the interocclusal distance and report information related to the distance to the calculation unit B” para [0047]; interocclusal distance is changed via masseter).

As to claim 12, Shemesh discloses an oral appliance as claimed in claim 11, wherein the oral appliance is adapted to be at least temporarily orally fixated in the mouth of the user (para [0033]).

As to claim 14, Shemesh discloses an oral appliance as claimed in claim 11 further comprising: an actuator; wherein the controller is adapted to control the actuator in response to the sensing arrangement sensing the at least one part of the facial muscle complex being brought towards the sensing arrangement (“When a sensing event is confirmed as a bruxism event, the calculation unit selects an adequate stimulation and sends a request to the stimulation unit, which applies the selected stimulation.” Abstract).

As to claim 15, Shemesh discloses a system comprising: an oral appliance as claimed in claim 11; and an external processing unit arranged to interact with the oral appliance in response to the oral appliance performing the action (para [0055]).

Claims 1-7, 9, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,089,864 to Buckner.
As to claims 1 and 11, Buckner discloses a method of controlling an oral appliance and an oral appliance, the oral appliance comprising a sensing arrangement (16, 54) disposed in proximity to at least one part of a facial muscle complex of a user (pressure sensors are disposed at the teeth which is in proximity to masseter col 11, ln 52-60), the method comprising: sensing, with the sensing arrangement, the at least one part of the facial muscle complex being brought towards the sensing arrangement (contraction/relaxing of masseter and/or lateral movement of jaw brings facial muscle towards teeth where pressure sensors 16, 54 are located col 13, ln 36-49); and 
in response to sensing the at least one part of the facial muscle complex being brought towards the sensing arrangement, controlling the oral appliance to perform an action (“…and transmitting a signal when a state of one sensor or a plurality of sensors changes in response to a teeth grinding episode.” Col 4, ln 60-62).

As to claim 2, Buckner discloses a method as claimed in claim 1, wherein sensing the at least one part of the facial muscle complex being brought towards the sensing arrangement comprises sensing an object physically interacting with the sensing arrangement as a result of the at least one part of the facial muscle complex being brought towards the sensing arrangement (contraction/relaxing of masseter and/or lateral movement of jaw brings facial muscle towards teeth where pressure sensors 16, 54 are located col 13, ln 36-49).

As to claim 3, Buckner discloses a method as claimed in claim 1, wherein sensing the at least one part of the facial muscle complex being brought towards the sensing arrangement comprises sensing one or more of whether the at least one part of the facial muscle complex has deformed, the number of deformations of the at least one part of the facial muscle complex over a period of time, the duration of one or more deformations of the at least one part of the facial muscle complex, and the degree of one or more deformations of the at least one part of the facial muscle complex (deformation is contraction per p. 3, ln 13-16 of the specification; pressure sensors 16, 54 indicate contraction/relaxing of masseter and/or lateral movement of jaw; degree of pressure indicates degree of deformation col 13, ln 36-49).

As to claim 4, Buckner discloses a method as claimed in claim 3, wherein sensing the degree of the deformations of the at least one part of the facial muscle complex comprises sensing the pressure exerted on the sensing arrangement as a result of the at least one part of the facial muscle complex being brought towards the sensing arrangement (degree of pressure indicates degree of deformation col 13, ln 36-49; col 11, ln 52-60).

As to claim 5, Buckner discloses a method as claimed in claim 1, wherein controlling the oral appliance to perform an action comprises controlling the oral appliance to generate a signal for transmission (“…and transmitting a signal when a state of one sensor or a plurality of sensors changes in response to a teeth grinding episode.” Col 4, ln 60-62). 

As to claim 6, Buckner discloses a method as claimed in claim 1, wherein the signal indicates one or more of whether the at least one part of the facial muscle complex has deformed, the number of deformations of the at least one part of the facial muscle complex over a period of time, the duration of one or more deformations of the at least one part of the facial muscle complex, and the degree of one or more deformations of the at least one part of the facial muscle complex (deformation is contraction per p. 3, ln 13-16 of the specification; pressure sensors 16, 54 indicate contraction/relaxing of masseter and/or lateral movement of jaw; degree of pressure indicates degree of deformation col 11, ln 52-60).

As to claim 7, Buckner discloses a method as claimed in claim 5, wherein controlling the oral appliance to perform an action comprises controlling the oral appliance to transmit the signal to an external processing unit (“…and transmitting a signal when a state of one sensor or a plurality of sensors changes in response to a teeth grinding episode.” Col 4, ln 60-62; col 17, ln 30-35).

As to claim 9, Buckner discloses a method as claimed in claim 1, wherein the at least one part of the facial muscle complex comprises at least one part of the masseter muscle complex (pressure sensors are disposed at the teeth which is in proximity to masseter; masseter is utilized to cause clenching/grinding col 11, ln 52-60).

As to claim 12, Buckner discloses an oral appliance as claimed in claim 11, wherein the oral appliance is adapted to be at least temporarily orally fixated in the mouth of the user (“where the mouth piece can be removed from the mouth” col 6, ln 32-34).

As to claim 13, Buckner discloses an oral appliance as claimed in claim 11, further comprising: a transmitter, wherein the controller is adapted to control the transmitter to transmit a signal to an external processing unit in response to the sensing arrangement sensing the at least one part of a facial muscle complex being brought towards the sensing arrangement (“…and transmitting a signal when a state of one sensor or a plurality of sensors changes in response to a teeth grinding episode.” Col 4, ln 60-62).

As to claim 15, Buckner discloses a system comprising: an oral appliance as claimed in claim 11; and an external processing unit arranged to interact with the oral appliance in response to the oral appliance performing the action (Col 4, ln 60-62; col 6, ln 31-36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791